DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 7/13/2022.
3.	Claims 3, 5-6, 10, 12, 20-22, and 26-28 are currently cancelled. 
5.	Claims 31-41 are new. 
6.	Claims 1-2, 4, 7-9, 11, 13-19, 23-25, 29-41 are numbered accordingly are allowed herein. 
7.	This Office Action is made Notice of Allowance.

Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 7/13/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter

1.	Claims 1-2, 4, 7-9, 11, 13-19, 23-25, 29-41 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 19, 25, and 30 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Stern-Berkowitz et al. US 20170280481 discloses in Section [0432] WTRU receive PDCCH carrying DCI that include indication SIB changes and acquire updated system information; Section [0437] The DCI format include one or more system information update indications; Section [0441] The schedule for a PDCCH and/or DCI format carry a system information update indication; Section [0247] In general, WTRU receive and successfully decode DCI with PDCCH scrambled RNTI; Section [0420] A WTRU monitor or decode a DCI from the associated (E)PDCCH) intended for a single WTRU or multiple WTRUs that include a system information modification indication; the DCI may include the system information modification indication and bit field; Section [0437] The DCI format may include one or more system information update indications; 
The prior art SHIN et al. US 20190174510 in particular Section [0415] A method which sets or configures sizes of a DCI format payload of an N-PDCCH and a DCI format payload of change notification; Section [0018] Also, the method of the present specification may further comprise receiving system information including configuration information for the number of repetitions of PDCCH; Section [0109] UE obtain system information to modify monitoring procedure; 
The prior art He et al. US 20190223160 discloses in Section [0003] A user equipment (UE) may perform blind decoding (BD) on all combinations of physical downlink control channel (PDCCH) formats and locations; Section [0075] The UE device or NR device can distinguish between a direct indication message that includes paging information only in a physical downlink control channel (PDCCH) and both in the PDCCH and a physical downlink shared channel (PDSCH) based on a flag field of the DCI transmission; Section [0076] The direct indication message can thus indicate that a short paging information is provided or fit in the DCI format or compact DCI format; the short paging information can comprise emergency message(s) or an system information SI updated indication (e.g., systemInfoModification, commercial mobile alert system (cmas)-Indication, or earthquake tsunami warning system (etws)-indication); Section [0084] The direct indication can short paging information in the compact DCI format, in which the short paging information can be an emergency message or a system information updated indication; Section [0089] The payload size could be varied depending on what kind of information to be transmitted to a UE; As such, an x-bit flag of the Flag field 610 can be used to dynamically vary the payload size after the gNB generates indicates whether message information (e.g., the paging message) can either put directly in the PDCCH; This flag field can thus provide the bit flag to distinguish a direct indication (e.g., paging information only in the PDCCH);
And the prior art FUJISHIRO et al. US 20190182632 discloses in Section [0092] The UE receives the MPDCCH or the NPDCCH from the eNB in which the MPDCCH and NPDCCH includes update notification information Direct Indication indicating update of system information(SIB); Section [0102] The UE receives the update notification information, Direct Indication from the eNB; The update notification information (Direct Indication) may use an existing format or may define a new format such as a new PDCCH format; Section [0103] In response to the update notification information (Direct Indication) in the MPDCCH or NPDCCH including the first update notification, the UE 100 can recognize the update of the SIB.
However, Stern-Berkowitz, SHIN, He and in further view of FUJISHIRO  do not render obvious in combination with other limitations in the independent claims the claim elements A method of wireless communication performed by a user equipment (UE), comprising: receiving an indication of a modified physical downlink control channel (PDCCH) configuration for enhanced coverage; receiving downlink control information (DCI) configured according to the modified PDCCH configuration; and processing the DCI according to the modified PDCCH configuration, wherein the indication of the modified PDCCH configuration for enhanced coverage includes at least one of: an indication of whether to monitor for a DCI with a reduced payload size compared to legacy DCI, the DCI with the reduced payload size excludes one or more DCI fields included in the legacy DCI, one or more bits of one or more DCI fields included in the legacy DCI, or a combination thereof, an indication of whether to use at least one of a first de-interleaving pattern or a first frozen bit repetition pattern associated with the legacy DCI or at least one of a second de-interleaving pattern or a second frozen bit repetition pattern associated with the DCI in which one or more low priority bits of the DCI are mapped to one or more less reliable positions as compared to one or more high priority bits of the DCI, one or more values corresponding to the one or more low priority bits are indicated in system information or in a radio resource control message, or an indication of whether to use a first radio network temporary identifier (RNTI) having a first bit length to decode the DCI or a second RNTI having a second bit length, longer than the first bit length, to decode the DCI.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-2, 4, 7-9, 11, 13-19, 23-25, 29-41 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-2, 4, 7-9, 11, 13-19, 23-25, 29-41 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 10, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477